Citation Nr: 1012961	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-33 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1951 to October 1954.  Service in Republic of 
Korea is indicated by the record.  The Veteran is the 
recipient of the Combat Infantryman Badge and the Purple 
Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the Veteran's claim.

In March 2009, the Veteran presented sworn testimony during 
a formal RO hearing in Indianapolis, Indiana.  A transcript 
of the hearing has been associated with the Veteran's VA 
claims folder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently service-connected for bilateral 
hearing loss, evaluated 60 percent disabling; posttraumatic 
stress disorder (PTSD), evaluated 30 percent disabling; 
residuals of shell fragment wound to the left knee, 
evaluated 20 percent disabling; tinnitus, evaluated 10 
percent disabling; degenerative changes of the left knee, 
evaluated 10 percent disabling; and varicosities of the left 
leg, evaluated 10 percent disabling.  The combined rating is 
80 percent.

2.  The medical and other evidence of record does not 
demonstrate that the Veteran's service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation.




CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to TDIU.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist a claimant in the development of his claim.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of 
this notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant, but not mentioning who is 
responsible for obtaining such evidence, did not meet the 
standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran received a general VCAA 
notice letter, dated March 2007, which informed him of the 
evidentiary requirements for TDIU including what the 
evidence must show in order to support a TDIU claim.

Crucially, the RO generally informed the Veteran of VA's 
duty to assist him in the development of his claim in the 
March 2007 letter.  Specifically, the letter stated that VA 
would assist the Veteran in obtaining relevant records from 
any Federal agency, including those from the military, VA 
Medical Centers, and the Social Security Administration.  
With respect to private treatment records, the VCAA letter 
informed the Veteran that VA would make reasonable efforts 
to request such records.  The Veteran was also informed that 
he would be afforded a VA examination, if necessary, to make 
a decision as to his claim.

The March 2007 letter emphasized:  "If the evidence is not 
in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  
It is your responsibility to make sure we receive all 
requested records that are not in the possession of a 
Federal department or agency."  [Emphasis as in the 
original].

The letter specifically requested, "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. 
§ 3.159(b) in that it informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim.]  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 
(2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.

The Veteran was provided specific Dingess notice in the 
March 2007 VCAA letter.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The letter also advised the Veteran as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the March 2007 VCAA letter 
instructed the Veteran that two factors were relevant in 
determining an effective date:  when the claim was received; 
and when the evidence "shows a level of disability that 
supports a certain rating under the rating schedule."  The 
Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous 
treatment or when treatment began, service medical records 
that the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve.

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

Because there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
is not required where there is no reasonable possibility 
that additional development will aid the veteran].




Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The pertinent evidence of record 
includes the Veteran's statements, employer records, and VA 
and private treatment records.  

Additionally, as will be discussed in detail below, the 
Veteran was afforded a VA examination in November 2007 and 
three separate VA examinations in August 2009 as to the 
level of severity of his service-connected disabilities.  
The VA examination reports reflect that the examiners 
interviewed and examined the Veteran, documented his current 
medical conditions, reviewed pertinent medical research, and 
rendered appropriate diagnoses consistent with the remainder 
of the evidence of record.  The August 2009 examination 
reports also provide opinions on the question at issue - 
whether the Veteran's service connected disabilities, 
individually or together, render it impossible for him to 
follow a substantially gainful occupation.  The Board 
therefore concludes that the VA examination reports are 
adequate for schedular evaluation purposes.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

The Board observes that all due process concerns have been 
satisfied.  See 
38 C.F.R. § 3.103 (2009).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  He has retained the services of a representative 
and declined the option to testify at a personal hearing 
before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  See 38 C.F.R. § 4.16(a) (2009).  The Court 
noted the following standard announced by the Eighth Circuit 
in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 
1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must 
be looked at in a practical manner, and mere theoretical 
ability to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.  See Moore, 1 Vet. App. 
at 359.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether 
an average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment cause by non service-connected 
disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more.  If there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and the combined 
rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) 
(2009).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2009).


Analysis

As was discussed in the law and regulations section above, 
TDIU may be awarded on a schedular or extraschedular basis.  

The Veteran's service-connected disabilities are:  bilateral 
hearing loss, [currently evaluated 60 percent disabling]; 
PTSD [30 percent]; residuals of shell fragment wound to the 
left knee [20 percent]; tinnitus [10 percent]; degenerative 
changes to the left knee [10 percent]; and varicosities of 
the left leg [10 percent].  

The Veteran's combined disability rating is 80 percent, with 
one of his disabilities being at least 40 percent disabling 
[as indicated, the Veteran is rated as 60 percent for 
bilateral hearing loss].  Therefore, the service-connected 
disabilities meet the schedular criteria for consideration 
of TDIU under 38 C.F.R. § 4.16(a).  The question thus 
becomes whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  See 38 C.F.R. § 4.16(a) (2009).  

For the reasons stated immediately below, the Board finds 
that although the Veteran's service-connected disabilities 
place limitations on his employment, these limitations are 
not such as to render him unable to secure and follow a 
substantially gainful occupation.  

The Veteran is seventy-six years old.  It is undisputed that 
he has not had gainful employment since approximately 1977, 
when he retired due to physical problems.  He has received a 
disability pension from his former employer since that time.  
See the Veteran's claim dated December 2006.  The record 
also shows that the Veteran attained his G.E.D. while in the 
military and has not attained an advanced degree.  See the 
VA psychological evaluation dated August 2009.  

As has been discussed above, the Veteran has been service 
connected for numerous disabilities, with a combined 80 
percent disability rating assigned.  Crucially, the only 
medical opinions of record which address the issue of 
employability indicate that the Veteran is capable of 
maintaining at least sedentary employment with certain 
modifications. 

Specifically, as to the service-connected bilateral hearing 
loss and tinnitus, the August 2009 VA examiner diagnosed the 
Veteran with mild to profound sensorineural hearing loss of 
the right ear and severe to profound sensorineural hearing 
loss in the left ear.  The examiner also diagnosed the 
Veteran with tinnitus and noted that his bilateral speech 
discrimination is poor "in quiet."  The examiner then went 
on to address the Veteran's employability, he stated:  
"[w]ith regard to the Veteran's hearing loss and tinnitus, 
he has significant difficulty understanding normal 
conversation even with the use of hearing aids.  However, 
the Veteran could be employed in a position that required 
minimal verbal communication or used only face-to-face 
communication."

As to the service-connected left knee disabilities, the 
August 2009 VA examiner noted that the Veteran is able to 
stand for fifteen to thirty minutes, but is unable to walk 
more than a few yards.  He further indicated that the 
Veteran displays an antalgic gait, but does not require the 
use of assistive devices or aids.  Impaired range of motion 
was documented as well as weekly flare-ups of pain lasting 
ten minutes.  Critically, as to the issue of employability, 
the examiner indicated that the Veteran's left knee 
disabilities "would negatively affect employability.  He 
would have difficultly with prolonged sitting and would need 
to change position at will.  He would be unable to perform 
anything more than brief standing and walking, and only 
minimal light lifting with no twisting and only occasional 
reaching.  He would be unable to climb or have a job 
requiring use of foot controls."  The examiner also noted 
that the Veteran's service-connected varicosities of the 
left leg had no significant effects on occupation.

The Board notes that the August 2009 VA examiner also 
indicated that the Veteran's currently diagnosed hip and 
back degenerative disease also negatively impacted his 
employability.  However, because only the impact of the 
Veteran's service-connected disabilities may be considered 
in determining his eligibility for TDIU, the impact of the 
Veteran's hip and back disabilities on his employability 
will not be considered.
As to the service-connected PTSD, an August 2009 VA examiner 
indicated that the Veteran's "symptoms have caused 
clinically significant distrust for him and [have] created 
some impairment in social, occupational, psychosocial, and 
other important areas of functioning."  He further 
concluded, "[r]egarding the Veteran's employability, from a 
purely psychological point of view, the Veteran would not be 
able to work in a job which involved contact with other 
people, given his irritability and strong desire to avoid 
contact with others.  Problems he has with emotionality and 
concentration/memory would limit him to repetitive work, 
from a psychological point of view."

The competent medical evidence of record thus shows that the 
Veteran's service-connected disabilities, while limiting, do 
not prevent him from following substantially gainful 
employment.  As noted above, the competent medical evidence 
clearly indicates that employment is possible with certain 
modifications, even taking into account all of the Veteran's 
service-connected disabilities.  Indeed, while not 
explicitly stated, the consensus of the examinations 
suggests that the Veteran remains employable because he 
could work in a sedentary job with limited public 
interaction and repetitive work.  Again, the Veteran has not 
provided a scintilla of evidence, other than his personal 
statements, to refute this finding.  Therefore, while not 
discounting the significant effect that the service-
connected disabilities have on the Veteran's employability, 
the Board finds that such are adequately compensated at the 
currently assigned levels.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose, supra.

As indicated above, the Board recognizes that the Veteran's 
contention that he was forced to retire in 1977 as a result 
of his left knee disabilities and that this disability 
prevented any subsequent return to gainful employment.  See 
the August 2009 VA general examination report.  Notably, 
however, contemporaneous treatment records demonstrate that 
the Veteran's disability retirement was due in large part to 
his non service-connected back disability.  See, e.g., the 
VA treatment records dated May 1977.  Moreover, as to the 
service-connected left knee disability, the medical evidence 
shows that the Veteran was cleared to return to work with 
certain physical restrictions such as no jumping or heavy 
use of the knee.  See the VA medical administration letter 
dated November 1978.  A September 1979 letter from the 
Railroad Retirement Board that the Veteran's disabilities, 
which included his left knee disability, did not prevent him 
from working in any occupation.  Accordingly, the Board does 
not dispute the Veteran's assertion that the railroad 
company with which he was formerly employed would not rehire 
him given his physical restrictions.  See the March 2009 RO 
hearing transcript, pg. 2.  The record, however, indicates 
that the Veteran chose not to pursue other employment at 
that time or at any time since.

In short, there is no competent medical evidence of record 
that the Veteran is unemployable as a result of his service-
connected disabilities.  The Board notes that the Veteran 
has been pursuing this claim for an extended period of time 
and has had ample opportunity to submit additional evidence 
to bolster his contentions.  Such supporting evidence has 
been requested by the RO, for example in the March 2007 VCAA 
letter.  It has not been forthcoming and it does not appear 
to exist.  See 
38 U.S.C.A. § 5107 (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

Although the Board has taken the Veteran's statements and 
those of his spouse concerning the impact of the service-
connected disabilities into consideration, it finds that the 
lay assessments are outweighed by the objective medical 
evidence of record, which as discussed above indicates that 
he is able to pursue modified sedentary employment.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is 
an interested party; personal interest may, however, affect 
the credibility of the evidence].  

In short, the evidence of record demonstrates that the 
Veteran's service-connected disabilities alone do not 
prevent him from following substantially gainful employment.  
The objective medical evidence shows that despite the 
limitations attributable to the Veteran's bilateral hearing 
loss, tinnitus, PTSD, and multiple left leg/knee 
disabilities, the Veteran retains the capacity to perform 
some type of employment.  Therefore, the Board does not find 
that the service-connected disabilities render the Veteran 
unable to secure or follow a substantially gainful 
occupation.

Extraschedular basis

Referral to the Director of the Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009) in TDIU claims only applies to those TDIU 
claims that do not meet the percentage standard set forth in 
38 C.F.R. § 4.16(a).  As has been discussed above, the 
Veteran's service-connected disabilities meet the threshold 
requirement of 38 C.F.R. § 4.16(a).  As such, 38 C.F.R. § 
4.16(b) does not have to be addressed by the Board in the 
instant case.  See Stevenson v. West, 17 Vet. App. 91 
(1994); see also Beaty v. Brown, 
6 Vet. App. 532 (1994) citing McNamara v. Brown, 14 Vet. 
App. 317 (1994) ["section 4.16(b) of title 38, Code of 
Federal Regulations, provides a discretionary authority for 
a TDIU rating in cases where § 4.16(a) does not apply"]. 

Conclusion

In conclusion, for the reasons and bases expressed above, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim for TDIU.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


